Exhibit 10.3
a4thconcessiontitleam_image1.jpg [a4thconcessiontitleam_image1.jpg]

    




AMENDMENT TO THE CONCESSION GRANTED BY THE FEDERAL GOVERNMENT THROUGH THE
MINISTRY OF COMMUNICATIONS AND TRANSPORTATION, HEREINAFTER, THE “MINISTRY,” IN
FAVOR OF FERROCARRIL DEL NORESTE, S.A. DE C.V., WHO CHANGED ITS NAME TO TFM,
S.A. DE C.V., NOW KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V., HEREINAFTER, THE
“CONCESSION HOLDER,” ON DECEMBER 2, 1996, PURSUANT TO THE FOLLOWING RECITALS AND
CLAUSES:
RECITALS
I.
On December 2, 1996, the Federal Government, through the Ministry, granted to
the Concession Holder a Concession (i) to operate and exploit the Northeast
railroad route described in Annex one, the configuration, areas, metes and
bounds and routes of which are detailed in Annex two; (ii) for the use,
exploitation and operation of the public property described in Annex three,
except for the areas indicated in Annex four; and (iii) for the provision of the
public freight rail transportation service in this railroad, which includes the
permits to provide the ancillary services indicated in Annex five, in accordance
with the terms set forth in the Concession, which was published in the Official
Gazette of the Federation on February 3, 1997 and amended on February 12, 2001,
November 22, 2006 and December 31, 2013, hereinafter the Concession.

II.
The 2013-2018 National Development Plan, in its section IV “Mexico Prosperous,”
Objective 4.9, Strategy 4.9.1, as line of action for the “Railway Sector,”
proposes the construction of new railway sections, bypasses, shortenings and the
relocation of railway lines that allow connect nodes of the National System of
Logistics Platforms, the monitoring of conservation and modernization programs
of railways and bridges, to maintain the infrastructure in which the trains
circulate in proper operating conditions and the promotion of the establishment
of a comprehensive strategic railway safety program.

III.
The 2014-2018 National Infrastructure Program, Chapter 2 “Communications and
Transportation Sector,” 2.1 Diagnosis, 2.1.2 Problems of the sector at the
domestic level, 2.3 Objective, strategies and lines of action, 2.3.2 Strategies
and lines of action , Strategy 1.1, Line of Action 1.1.4, plans to modernize and
expand the transport infrastructure in a way that promotes balanced regional
development. Therefore, it is very important to increase the investment and
maintenance of the national rail network, guaranteeing agile, modern, fast and
economic transportation.

IV.
Pursuant to a Letter of Intent dated February 10, 2003, signed by the Cameron
County of the United States of America, and the Government of the State of
Tamaulipas, it was envisaged to build a rail bypass to the west of the Cities of
Brownsville and Matamoros, confirming the intention to carry out the relocation
studies of the train tracks and the B&M international bridge, through the
construction of both the new international bridge crossing, and facilities and
train tracks in the west area of Brownsville and Matamoros.





--------------------------------------------------------------------------------



a4thconcessiontitleam_image1.jpg [a4thconcessiontitleam_image1.jpg]



V.
Pursuant to the agreement dated May 11, 2004, the Cameron County of the United
States of America, the Government of the State of Tamaulipas, Mexico, the City
of Brownsville, Texas, the Municipality of Matamoros, Tamaulipas, the company
Union Pacific Railroad and the Concession Holder, confirmed the crossing point
of the new international rail bridge on the northern border.

VI.
Pursuant to the Coordination Agreement dated December 2, 2009 executed by the
Federal Government and the Government of the State of Tamaulipas, mechanisms
were established in order to carry out the release of the right of way necessary
for the construction of the Matamoros-Brownsville Rail Bypass and the Mexican
part of the new International Rail Bridge in that state, hereinafter the
“Project.”

VII.
Pursuant to agreement resolution CT/3A EXT/22-JULIO-2010/VII, dated July 26,
2010, the Technical Committee of Trust Number 1936 of the National
Infrastructure Fund of the Banco Nacional de Obras y Servicios Públicos,
authorized the granting of a Non-Recoverable Support, as a Contribution, in
favor of the Ministry, for an amount of up to $725,000,000.00 (Seven hundred
twenty five million pesos 00/100 Mexican currency) plus the applicable Value
Added Tax, in order to carry out the Project.

VIII.
On October 2, 2013, the Ministry, through the General Office of Rail and
Multimodal Transport, and the Concession Holder, entered into an Agreement to
provide for the actions to carry out the Project, the purpose of which was to
establish the mechanisms for determining actions for the purpose of carrying out
the works and the execution of the necessary acts to carry out the Project,
which was fulfilled and today is the subject matter of this amendment to the
Concession and the reconfiguration of the concessioned railways, in the relevant
sections.

IX.
Pursuant to the minutes dated July 15, 2015, the Ministry and the Concession
Holder formalized the delivery-receipt of the Project which included:
earthworks, drainage works, complementary works, railways, telecommunications
tower, international bridge and administrative offices, located between
kilometers F-314+051,205 for the west connection and F-314+765,337 for the east
connection, from the “F” line from Monterrey to Matamoros in the State of
Tamaulipas.

X.
Minutes dated February 25, 2016 evidence the delivery-receipt of the federally
owned property called “Antiguo patio ferroviario de Matamoros” located between
kilometers F-328+017.60 in the center of the city of Matamoros, Tamaulipas, and
the International Bridge at kilometer F-330+570, made by the Concession Holder
on behalf of the Federal Government through the Ministry.

XI.
Mr. José Guillermo Zozaya Delano has legal capacity and sufficient powers to
execute this document, as legal representative of the Concession Holder, as
evidenced in public deed number 122,385, granted before Mr. Cecilio González
Márquez, Notary Public number 151





--------------------------------------------------------------------------------



a4thconcessiontitleam_image1.jpg [a4thconcessiontitleam_image1.jpg]



of Mexico City, and recorded in the Public Registry of Commerce under the
commercial file 222,305 dated November 13, 2007, whose powers have not been
revoked or modified in any manner and are sufficient for the execution of this
amendment to the Concession.
Now, therefore, it is necessary to amend Annex One “Description of the Railway,”
Annex Two “Specifications of the Configuration, Surface Areas, Metes and Bounds
and Routes of the Railway-Track Letters”, Annex Three, “Specifications of the
Property,” and Annex Four “Surface Areas that are excluded from the Concessioned
Railway and list of assets with historical, cultural or artistic value.”
APPLICABLE LEGAL PROVISIONS
Having regard to the foregoing, pursuant to Articles 36, sections I, VII, VIII
and XXVII of the Organic Statute of the Federal Public Administration; 1, 5, 6,
section II, 7, 8, 14 and 30 of the Regulatory Law of the Railway Service; 1, 4,
15 and 36 of the Railway Service Regulations; 5 sections XI and XXIII of the
Internal Regulations of the Ministry of Communications and Transportation, and
Condition 5.2 of the Concession, this agency of the Federal Executive Branch,
hereby amends the Concession, according to the following:
CLAUSES
ONE. The Concession excludes, with respect to the railway that corresponds to
the Northeast trunk road, the concessioned property located in the “F” line of
kilometer F-328+017.60 through F-330+570, which have an area of approximately
106,815.31 m², with a total length of 2,552.4 meters which include: (i) the
railroads and the switchyard identified as “Antiguo patio ferroviario de
Matamoros” and the Matamoros-Brownsville international rail bridge on the
Mexican side, located in the center of the city of Matamoros, Tamaulipas, the
surface areas and metes and bounds of which are identified in Annex “A” hereto;
(ii) a left side booth, identified with progressive number 001468, (iii) left
side booths identified with progressive number 001469, (iv) right side section
booths identified with progressive number 001471, (v) right side section booths
identified with progressive number 001472, (vi) right side section booths
identified with progressive number 001473, (vii) a right side telegraph office
identified with progressive number 1475, (viii) a right side section booth
identified with progressive number 01474, (ix) a right side general office
identified with progressive number 001476, and (x) any other public property
located on said surface area, so this surface area and the works and
improvements made by the Concession Holder that are attached to it are reversed
to the Federal Government without limitation of ownership and free and clear of
any liens.
TWO. Annexes one, two and four of the Concession are hereby amended in order to
include any adjustments derived from the construction of the Project, in Annex
One; to remove, in Annex Two, any reference to the assets located from kilometer
F-328+017.60 to kilometer F-330+570, the specifications, surface areas and metes
and bounds of which are identified in the document referred to in Clause One
above and in the respective track letters, which are attached hereto as Annex
“B”,




--------------------------------------------------------------------------------



a4thconcessiontitleam_image1.jpg [a4thconcessiontitleam_image1.jpg]



and to exclude from the Concession, in Annex Four, the surface area and assets
located from kilometer F-328+017.60 to kilometer F-330+570.
THREE. Annexes three and four of the Concession are hereby amended in order to
remove, in Annex Three, any reference to public property located from kilometer
F-328+017.60 to kilometer F-330+570, the specifications, surface areas and metes
and bounds of which are identified in the document referred to in Clause One
above, and which are identified in the certificates attached hereto as Annex
“C”, as well as to exclude said property from the Concession, in Annex Four.
FOUR. The assets listed below, which are located between km FK 314+051.205 and
km FK 314+765.337 are hereby included in the Concession:
(i)
The Matamoros-Brownsville Rail Bypass, with a total surface area of 10,908,138
meters, which connects with the “F” line at kilometer F-314+051,205 for the west
connection and kilometer F-314+765,337 for the east connection, whose chains
correspond to the needle points for each of the two tracks that form the “Y”,
through which it connects. The Matamoros-Brownsville Rail Bypass will be called
“FK Line.”

(ii)
The switchyard located in the Matamoros-Brownsville Rail Bypass and that starts
at 1+257.666 and ends at 4+538.600, with a length of 20.354.864 meters of
tracks, divided into two traffic lanes, seven load classification lanes, two
lanes for the receipt and dispatch of trains, two workshop tracks for travel
inspections and minor repairs, two customs inspection roads and two switching
tracks.

(iii)
An administrative building, a building for customs inspection and a building for
a minor repair shop.

(iv)
The portion of the international bridge on the Mexican side, with a length of
558,858 meters.

The public property that are in the “FK Line” are indicated in the drawing
attached hereto Annex “D”, which will become part of Annex Four to the
Concession.
FIVE. The property listed in the previous Clause Four are included in the
Concession, superseding the relevant track letters of annex two, which are
attached to this amendment as Annex “E”.
SIX. The property listed in the previous Clause Four are included in the
Concession, said property are described in the certificates that, attached
hereto as Annex “F”, become part of annex three to the Concession.
SEVEN. This amendment will become effective as of its execution and will become
an integral part of the Concession. Except as provided by this amendment, the
remaining conditions of the




--------------------------------------------------------------------------------



a4thconcessiontitleam_image1.jpg [a4thconcessiontitleam_image1.jpg]



Concession and its annexes continue to be in effect, without this amendment
being in any way a novation to the rights and obligations previously acquired by
the Concession Holder.
EIGHT. The Concession Holder unconditionally accepts the amendment to the
Concession, subject matter hereof, in accordance with the terms stated above.
NINE. The Concession Holder will process, at its expense, the publication in the
Official Gazette of the Federation of this amendment to the Concession, without
annexes, within a period not to exceed 60 calendar days from the date of this
amendment.




--------------------------------------------------------------------------------



a4thconcessiontitleam_image1.jpg [a4thconcessiontitleam_image1.jpg]





This Amendment to the Concession is executed in Mexico City on December 20,
2017.
By THE MINISTRY








Gerardo Ruiz Esparza
Ministry of Communications and Transportation






By THE CONCESSION HOLDER










José Guillermo Zozaya Délano
Legal Representative of Kansas City Southern de México, S.A. de C.V.




